*891In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition of the Family Court, Kings County (White, J.), dated December 13, 2011, which, after fact-finding and dispositional hearings, inter alia, determined that he neglected the subject child.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
“To establish neglect pursuant to section 1012 (f) (i) (B) of the Family Court Act, the petitioner must prove, by a preponderance of the evidence, that (1) the child’s physical, mental, or emotional condition has been impaired, or is in imminent danger of becoming impaired, and (2) the actual or threatened harm to the child is due to the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship” (Matter of Kiara C. [David C.], 85 AD3d 1025, 1025-1026 [2011]; see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]).
Here, contrary to the father’s contention, a preponderance of the evidence established that he neglected the subject child, inter alia, by engaging in an act of domestic violence against the mother in the child’s presence that created an imminent danger of impairing the child’s physical, mental, or emotional condition (see Family Ct Act § 1012 [f] [i] [B]; Matter of Kiara C. [David C.], 85 AD3d at 1026; Matter of Elijah J. [Phillip J.], 77 AD3d 835 [2010]; Matter of Briana F. [Oswaldo F.], 69 AD3d 718 [2010]; Matter of Jordan E., 57 AD3d 539 [2008]; Matter of Andrew Y., 44 AD3d 1063 [2007]; Matter of Jayda D.-B., 33 AD3d 998 [2006]; cf. Nicholson v Scoppetta, 3 NY3d 357 [2004]). Rivera, J.P., Chambers, Hall and Miller, JJ., concur.